Citation Nr: 1137789	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-36 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a skin disorder of the feet.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 2004 to October 2005, and had more than one year of additional unspecified active service.  The Veteran has been awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the RO which, in part, denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in April 2011 and a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that his current hearing problems and tinnitus are related to acoustic trauma from his duty assignment as a motorman and from IED explosions in Iraq.  The Veteran also asserts that he has had chronic skin problems with his feet since serving in Iraq.  He testified that he did not seek medical attention for his current disabilities in service because he was in the field most of the time and did not want to leave his unit shorthanded, and said that he thought that he would be taken care by VA after he was discharged from service.  

In order to establish service connection, in general, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Concerning the Veteran's hearing problems, although he was examined by VA audiological services in March 2008, the examiner's assessment was inadequate.  That is, the examiner's conclusion that it "appears" that the Veteran's hearing loss and tinnitus were less likely than not related to service was somewhat vague and, moreover, did not include any detailed explanation or rationale as to the basis for that opinion.  

In this regard, it should be noted that a number of cases by the United States Court of Appeals for Veterans Claims (Court) have provided analysis on the point of weighing medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

For the benefit of the examiner, it should also be noted that an opinion that the etiology of a disability cannot made without resort to speculation, by itself, is not dispositive where there is no clearly obvious rationale offered for why this was the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  Given the examiner's qualified opinion as to the etiology of the Veteran's current hearing problems, the Board finds that another examination is necessary.  

Concerning the claim for a skin disorder of the feet, while the Veteran indicated that he did not seek medical attention for any foot problems during service, he testified that he has had chronic problems with his feet since serving in Iraq.  The Veteran is competent to testify to medical problems that are readily observable, such as chronic skin problems, though he is not competent to the render a medical opinion as to the specific etiology of any current skin disorder.  

In this case, the Veteran testified that he had skin problems on the toes of his feet in service, and that he has had chronic skin problems since his discharge from service.  However, he has never been examined by VA to determine the nature or etiology of his claimed skin problems.  Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the current disability may be associated with an event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4) (2011).  

In light of the discussion above and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following actions:  

1.  Obtain any VA treatment records from August 2007 until the present.  Follow all procedures outlined in 38 C.F.R. § 3.159, to include notifying the Veteran and his representative of any unavailable records.

2.  After completing #1, the Veteran should be afforded a VA audiological evaluation to determine the nature and etiology of any identified hearing loss and tinnitus.  A full history of noise exposure should be recorded.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  

The audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probably) that any current hearing loss is related to an event, injury or disease in service, to include conceded exposure to loud noise?

The audiologist should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probably) that any existing tinnitus is related to an event, injury or disease in service, to include conceded exposure to loud noise?

The examiner should describe all findings in detail and provide a thorough rationale for all opinions offered.  If the examiner is unable to answer the above inquiry, a supporting explanation must be provided, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or because additional information was needed.  If it is determined that additional information is needed, the examiner should state what information is needed in order to offer an opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definitive opinion can be obtained.)  

3.  After completing #1, the Veteran should be afforded a VA examination to determine the nature and etiology of any identified skin disorder of the feet.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified skin disorder of the feet had its onset in, or is otherwise related to service.  

The examiner should describe all findings in detail and provide a thorough rationale for all opinions offered.  If the examiner is unable to answer the above inquiry, a supporting explanation must be provided, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or because additional information was needed.  If it is determined that additional information is needed, the examiner should state what information is needed in order to offer an opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definitive opinion can be obtained.)  

4.  After the requested development has been completed, readjudicate the issues.  If any benefit sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§§ § 5109B, 7112 (West Supp. 2010).  



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

